                               Case 19-10760-KG                    Doc 1        Filed 04/03/19            Page 1 of 19
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                  Delaware
 ____________________ District of _________________
                                       (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                        ) Check if this is an
                                                                                                                                            amended filing




Official Form 201
0=9C<B1@E!-4B7B7=<!5=@!,=<&*<37D73C19A!)797<6!5=@!'1<8@C>B2E!                                                                                        04/1"

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the KLIYUW_X name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   8LIYUW_X THSL                         L.K. Bennett U.S.A, Inc.
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   8LIYUW_X Mederal Employer              2 ___
                                           ___ 7 k ___
                                                     2 ___
                                                        5 ___
                                                           9 ___
                                                              6 ___
                                                                 6 0___ 7
                                                                        ___
     Identification Number (EIN)



4.   8LIYUW_X HKKWLXX                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            595        Madison Avenue
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street


                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            New York                    NY    10022
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            New York
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   8LIYUW_X \LIXPYL (URL)                 www.us.lkbennett.com
                                           ____________________________________________________________________________________________________


6.   Type of debtor                        ) Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           ) Partnership (excluding LLP)
                                           ) Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                   Case 19-10760-KG             Doc 1        Filed 04/03/19              Page 2 of 19

Debtor           L.K. Bennett U.S.A, Inc.
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe KLIYUW_X business
                                         ) Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         ) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                         ) Railroad (as defined in 11 U.S.C. § 101(44))
                                         ) Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         ) Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         ) Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         ) None of the above

                                         B. Check all that apply:

                                         ) Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         ) Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                         ) Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              4 ___
                                            ___  4 ___
                                                    8 ___
                                                       1

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                     " Chapter 7
                                         " Chapter 9
                                         " Chapter 11. Check all that apply:
                                                       " ;TQc^alb PVVaTVPcT ]^]R^]cX]VT]c [X`dXSPcTS STQcb %TgR[dSX]V STQcb ^fTS c^
                                                             insiders or affiliates) are less than $2,%"#,$"# (amount subject to adjustment on
                                                             4/01/"" and every 3 years after that).
                                                         "    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                         "   A plan is being filed with this petition.

                                                         "   Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                         "   The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                         "   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                         " Chapter 12

9.    Were prior bankruptcy cases        ) No
      filed by or against the debtor
      within the last 8 years?           ) Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases           ) No
      pending or being filed by a
      business partner or an             ) Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                               Case 19-10760-KG                Doc 1       Filed 04/03/19            Page 3 of 19

Debtor         L.K. Bennett U.S.A, Inc.
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                       ) Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                       ) 7 QP]Zad_cRh RPbT R^]RTa]X]V STQc^alb PUfiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have      ) No
      possession of any real           ) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                     Why does the property need immediate attention? (Check all that apply.)
      attention?
                                               )    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                               )    It needs to be physically secured or protected from the weather.

                                               )    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                               )    Other _______________________________________________________________________________



                                               Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                               Is the property insured?

                                               )    No
                                               )    Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            /B1B7AB7219!1<3!13;7<7AB@1B7D4!7<5=@;1B7=<



13.   Debtor_X estimation of           Check one:
      available funds                  ) Funds will be available for distribution to unsecured creditors.
                                       ) After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                       ) 1-49                           ) 1,000-5,000                             ) 25,001-50,000
14.   Estimated number of              ) 50-99                          ) 5,001-10,000                            ) 50,001-100,000
      creditors
                                       ) 100-199                        ) 10,001-25,000                           ) More than 100,000
                                       ) 200-999

                                       ) $0-$50,000                     ) $1,000,001-$10 million                  ) $500,000,001-$1 billion
15.   Estimated assets                 ) $50,001-$100,000               ) $10,000,001-$50 million                 ) $1,000,000,001-$10 billion
                                       ) $100,001-$500,000              ) $50,000,001-$100 million                ) $10,000,000,001-$50 billion
                                       ) $500,001-$1 million            ) $100,000,001-$500 million               ) More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
Case 19-10760-KG   Doc 1   Filed 04/03/19   Page 4 of 19
                   Case 19-10760-KG     Doc 1     Filed 04/03/19     Page 5 of 19



                                    ACTION BY
                       WRITTEN CONSENT OF SHAREHOLDER OF
                             L.K. BENNETT U.S.A, INC.

                                          April 3, 2019

       Effective as of the date hereof, the undersigned shareholder (the “Shareholder”) of L.K.

BENNETT U.S.A, INC. (the “Company”), does hereby consent to the following actions and

adopt the following resolutions by written consent in lieu of a meeting as if such resolutions had

been adopted at a duly convened meeting:


Chapter 11 Filing

       WHEREAS, the Shareholder, in its current administration proceedings under the
       insolvency laws of the United Kingdom, and the joint administrator (the “Joint
       Administrator”) of the Shareholder, charged with the statutory duty to manage
       the affairs, business and property of the Shareholder in connection with the same,
       surveyed potential restructuring options for the Company and considered
       presentations by the management and the legal and financial advisors of the
       Company in the United States regarding the liabilities and liquidity situation of
       the Company, the strategic alternatives available to it, and the effect of the
       foregoing on the Company’s business; and

       WHEREAS, the Shareholder has had the opportunity to consult with the
       management and the legal and financial advisors of the Company and to fully
       consider strategic alternatives available to the Company.

       NOW, THEREFORE, THE SHAREHOLDER CONSENTS TO THE
       COMPANY’S ADOPTION OF THE FOLLOWING ACTIONS AND
       RESOLUTIONS:

       RESOLVED, that in the judgment of the Shareholder, it is desirable and in the
       best interests of the Company, its creditors, and other parties in interest, that the
       Company shall be and hereby is authorized to file or cause to be filed a voluntary
       petition for relief under the provisions of chapter 11 of title 11 of the United
       States Code (the “Bankruptcy Code”) in a court of proper jurisdiction and
       venue; and it is further

       RESOLVED, that any officer of the Company (collectively, the “Authorized
       Officers”) acting alone or with one or more Authorized Officers be, and they
       hereby are, authorized, empowered and directed to execute and file on behalf of
       the Company all petitions, schedules, lists and other motions, papers or



EAST\165545138.4
                   Case 19-10760-KG     Doc 1    Filed 04/03/19     Page 6 of 19



       documents, and to take any and all action that they deem necessary or proper in
       their business judgment to maximize enterprise value; and it is further

       RESOLVED, that each of the Authorized Officers be, and they hereby are,
       authorized, empowered, and directed to certify the authenticity of this Written
       Consent; and it is further

       RESOLVED, that each of the Authorized Officers be, and they hereby are,
       authorized, directed, and empowered in the name of, and on behalf of, the
       Company to execute and deliver any documents or to do such other things which
       shall in their sole judgment be necessary, desirable, proper or advisable to give
       effect to the foregoing resolutions, which determination shall be conclusively
       evidenced by their execution thereof.

Retention of Professionals

       IT IS FURTHER RESOLVED, that each of the Authorized Officers be, and
       they hereby are, authorized and directed to employ the law firm of DLA PIPER
       LLP (US). as general bankruptcy counsel to represent and assist the Company in
       carrying out its duties under the Bankruptcy Code, and to take any and all actions
       to advance the Company’s rights and obligations, including filing any pleadings,
       and in connection therewith, each of the Authorized Officers, with power of
       delegation, are hereby authorized and directed to execute appropriate retention
       agreements, pay appropriate retainers, and to cause to be filed an appropriate
       application for authority to retain the services of DLA PIPER LLP (US).; and it is
       further

       RESOLVED, that each of the Authorized Officers be, and they hereby are,
       authorized and directed to utilize the firm of ERNST & YOUNG LLP as
       restructuring advisor to represent and assist the Company in carrying out its
       duties under the Bankruptcy Code, and to take any and all actions to advance the
       Company’s rights and obligations; and in connection therewith, each of the
       Authorized Officers, with power of delegation, are hereby authorized and directed
       to execute appropriate retention agreements, pay appropriate retainers, and to
       cause to be filed an appropriate application for authority to retain the services of
       ERNST & YOUNG; and it is further

       RESOLVED, that each of the Authorized Officers be, and they hereby are,
       authorized and directed to employ any other professionals to assist the Company
       in carrying out its duties under the Bankruptcy Code; and in connection
       therewith, each of the Authorized Officers, with power of delegation, are hereby
       authorized and directed to execute appropriate retention agreements, pay
       appropriate retainers, and to cause to be filed an appropriate application for
       authority to retain the services of any other professionals as necessary; and it is
       further




EAST\165545138.4
                   Case 19-10760-KG     Doc 1    Filed 04/03/19     Page 7 of 19



       RESOLVED, that each of the Authorized Officers be, and they hereby are, with
       power of delegation, authorized, empowered and directed to execute and file all
       petitions, schedules, motions, lists, applications, pleadings, and other papers and,
       in connection therewith, to employ and retain all assistance by legal counsel,
       accountants, financial advisors, and other professionals and to take and perform
       any and all further acts and deeds that each of the Authorized Officers deem
       necessary, proper, or desirable in connection with the Company’s chapter 11 case,
       with a view to the successful prosecution of such case.

Sale of Assets or Substantially All Assets

       IT IS FURTHER RESOLVED, that, it is desirable and in the best interest of the
       Company to sell assets or substantially all of their assets pursuant to section 363
       of the Bankruptcy Code, and therefore, the Company is hereby authorized to
       commence one or more processes to effectuate a sale of individual assets of the
       Company or all or substantially all of the Company’s assets and the Company is
       further authorized to file a motion to approve such process and sale and for any
       related relief.

General Authorizations

       IT IS FURTHER RESOLVED, that in addition to the specific authorizations
       heretofore conferred upon the Authorized Officers, each of the Authorized
       Officers (and their designees and delegates) be, and they hereby are, authorized
       and empowered, in the name of and on behalf of the Company, to take or cause to
       be taken any and all such other and further action, and to execute, acknowledge,
       deliver and file any and all such agreements, certificates, instruments and other
       documents and to pay all expenses, including but not limited to filing fees, in each
       case as in such officer’s or officers’ judgment, shall be necessary, advisable or
       desirable in order to fully carry out the intent and accomplish the purposes of the
       resolutions approved in this Written Consent; and it is further

       RESOLVED, that the Shareholder has received sufficient notice of the actions
       and transactions relating to the matters contemplated by the foregoing resolutions,
       as may be required by the Bylaws or applicable law, or hereby waives any right to
       receive such notice thereunder; and it is further

       RESOLVED, that all acts, actions and transactions relating to the matters
       contemplated by the foregoing resolutions done in the name of and on behalf of
       the Company, which acts would have been approved by the foregoing resolutions
       except that such acts were taken before the adoption of these resolutions, are
       hereby in all respects approved and ratified as the true acts and deeds of the
       Company with the same force and effect as if such act, action, transaction,
       agreement or certificate has been specifically authorized in advance by resolution
       of the Shareholder; and it is further




EAST\165545138.4
                   Case 19-10760-KG       Doc 1   Filed 04/03/19   Page 8 of 19



       RESOLVED, that each of the Authorized Officers (and their designees and
       delegates) be and hereby are authorized and empowered to take all actions or to
       not take any action in the name of the Company with respect to the transactions
       contemplated by this Written Consent as such Authorized Officer shall deem
       necessary or desirable in such Authorized Officer’s reasonable business judgment
       as may be necessary or appropriate to effectuate the purposes of the transactions
       contemplated herein.

       This Written Consent may be executed by facsimile, telecopy or other electronic means

or reproduction, and such execution shall be considered valid, binding and effective for all

purposes. The actions taken by this Written Consent shall have the same force and effect as if

taken by the undersigned at a meeting of the parties hereto, duly called and constituted pursuant

to the laws of the State of Delaware. This Written Consent may be executed simultaneously in

multiple counterparts, each of which shall be deemed an original but all of which together shall

constitute one and the same instrument.




EAST\165545138.4
Case 19-10760-KG   Doc 1   Filed 04/03/19   Page 9 of 19
                                Case 19-10760-KG               Doc 1       Filed 04/03/19         Page 10 of 19



      Fill in this information to identify the case:

      Debtor name L.K. Bennett U.S.A, Inc.

      United States Bankruptcy Court for the: District of Delaware
                                                          (State)                                                       Check if this is
                                                                                                                        an amended
      Case number (if known):
                                                                                                                        filing




    Official Form 204

    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                         12/15
    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
    which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. §
    101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral
    value places the creditor among the holders of the 20 largest unsecured claims.


                                                                          Nature of                                 Amount of unsecured claim
                                                                           the claim                          If the claim is fully unsecured, fill in only
                                                                               (for                              unsecured claim amount. If claim is
                                                                           example,         Indicate if      partially secured, fill in total claim amount
Name of creditor and complete           Name, telephone number,          trade debts,        claim is          and deduction for value of collateral or
mailing address, including zip            and email address of           bank loans,       contingent,           setoff to calculate unsecured claim.
            code                            creditor contact             professional     unliquidated,                    Deduction
                                                                            services,      or disputed
                                                                                                             Total
                                                                                                                            for value
                                                                              and                           claim, if                        Unsecured
                                                                                                                                of
                                                                         government                         partially                          claim
                                                                                                                           collateral
                                                                          contracts)                        secured
                                                                                                                            or setoff

     PLAZA MADISON, LLC
                                      SELINA ZENG
     C/O COLLIERS TRI-
                                      SELINA.ZENG@COLLIER                                                                                    Undetermined
1    STATE MANAGEMENT                                                      Litigation       Disputed
                                      S.COM
     666 FIFTH AVENUE
                                      1-212-716-3500
     NEW YORK, NY 10103


     L.K. BENNETT LIMITED
     RIVINGTON HOUSE, 82              HEATHER WOOD
     GREAT EASTERN                    HEATHER.WOOD@LKBE                      Trade                                                           $17,391,351.45
2
     STREET                           NNETT.COM                             Payable
     LONDON EC2A 3JF                  +44 (0) 2076 376700
     UNITED KINGDOM


     WESTFIELD WORLD
     TRADE CENTER LLC
                                      DEBRA YINDRA
     ATTN: LEGAL
                                      DEBRA.YINDRA@URW.C                     Rent                                                            $223,552.94
3    DEPARTMENT
                                      OM                                    Payable
     2049 CENTURY PARK
                                      1-310-689-2636
     EAST, 41ST FL
     LOS ANGELES, CA 90067


    EAST\165545128.3
                           Case 19-10760-KG        Doc 1    Filed 04/03/19       Page 11 of 19




                                                            Nature of                            Amount of unsecured claim
                                                             the claim                     If the claim is fully unsecured, fill in only
                                                                 (for                         unsecured claim amount. If claim is
                                                             example,       Indicate if   partially secured, fill in total claim amount
Name of creditor and complete    Name, telephone number,   trade debts,      claim is       and deduction for value of collateral or
mailing address, including zip     and email address of    bank loans,     contingent,        setoff to calculate unsecured claim.
            code                     creditor contact      professional   unliquidated,                 Deduction
                                                                                           Total
                                                              services,    or disputed                   for value
                                                                and                       claim, if                       Unsecured
                                                                                                             of
                                                           government                     partially                         claim
                                                                                                        collateral
                                                            contracts)                    secured
                                                                                                         or setoff

    A/R RETAIL LLC
    C/O RELATED URBAN            BRIAN J. MCEVOY
    MANAGEMENT                   BRIAN.MCEVOY@RELAT
                                                              Rent                                                        $182,753.20
4   COMPANY                      ED.COM
                                                             Payable
    60 COLUMBUS CIRCLE           1-917-715-5362
    19TH FL
    NEW YORK, NY 10023


    MIQ LIMITED
    THORPE INDUSTRIAL            NICKY SURRIDGE
    PARK                         NICKY.SURRIDGE@MIQ.          Trade                                                       $177,979.33
5
    EGHAM, SURREY                COM                         Payable
    TW20 8RZ                     +44 (0) 1442 927171
    UNITED KINGDOM


    UPS                          TIM KREIDER
                                                              Trade                                                       $127,188.74
6   28013 NETWORK PLACE          TKREIDERJR@UPS.COM
                                                             Payable
    CHICAGO, IL 60673            1-646-689-1539


    FORUM SHOPS, LLC
    C/O M.S. MANAGEMENT
                                 RYAN SCHILLO
    ASSOCIATES INC.
                                 RYAN.SCHILLO@SIMON.          Rent                                                          $93,659.58
7   225 WEST
                                 COM                         Payable
    WASHINGTON ST.
                                 1-317-685-7342
    INDIANAPOLIS, IN
    46204


    LA CIENEGA PARTNERS
    LP                           JANICE SANDERS
    200 EAST LONG LAKE           JSANDERS@TAUBMAN.C           Rent                                                          $76,640.84
8
    ROAD, P.O BOX 200            OM                          Payable
    BLOOMFIELD HILLS, MI         1-248-258-7562
    48303




           EAST\165545128.3
                           Case 19-10760-KG        Doc 1    Filed 04/03/19       Page 12 of 19




                                                            Nature of                            Amount of unsecured claim
                                                             the claim                     If the claim is fully unsecured, fill in only
                                                                 (for                         unsecured claim amount. If claim is
                                                             example,       Indicate if   partially secured, fill in total claim amount
Name of creditor and complete    Name, telephone number,   trade debts,      claim is       and deduction for value of collateral or
mailing address, including zip     and email address of    bank loans,     contingent,        setoff to calculate unsecured claim.
            code                     creditor contact      professional   unliquidated,                 Deduction
                                                                                           Total
                                                              services,    or disputed                   for value
                                                                and                       claim, if                       Unsecured
                                                                                                             of
                                                           government                     partially                         claim
                                                                                                        collateral
                                                            contracts)                    secured
                                                                                                         or setoff

     R.C.S., INC.                MOE PURI
     460 WEST 34TH ST.           MPURI@RCSREALESTAT           Trade                                                         $73,758.00
9
     NEW YORK, NY 10001          E.COM                       Payable
                                 1-212-239-1100


     FULLER MADISON LLC
     C/O VORNADO OFFICE          MICHELE IANNELLO
                                                              Rent                                                          $63,469.16
10   MANAGEMENT LLC              MIANNELLO@VNO.COM
                                                             Payable
     888 SEVENTH AVE.            1-212-755-1166
     NEW YORK, NY 10019


     COPLEY PLACE
     ASSOCIATES LLC
     C/O M.S. MANAGEMENT         RYAN SCHILLO
     ASSOCIATES INC.             RYAN.SCHILLO@SIMON.          Rent                                                          $58,506.36
11
     225 WEST                    COM                         Payable
     WASHINGTON ST.              1-317-685-7342
     INDIANAPOLIS, IN
     46204


     DAVID L. MOSS &             JORDAN J. TAPIA, ESQ.
     ASSOCIATES                  JORDAN@MOSSNYLAW.
                                                              Trade                                                         $50,000.00
12   370 LEXINGTON AVE,          COM
                                                             Payable
     STE 2102                    1-212-566-6780
     NEW YORK, NY 10017


     WESTCHESTER MALL,
     LLC
     C/O M.S. MANAGEMENT         RYAN SCHILLO
     ASSOCIATES INC.             RYAN.SCHILLO@SIMON.          Rent                                                          $46,319.21
13
     225 WEST                    COM                         Payable
     WASHINGTON ST.              1-317-685-7342
     INDIANAPOLIS, IN
     46204




           EAST\165545128.3
                           Case 19-10760-KG        Doc 1    Filed 04/03/19       Page 13 of 19




                                                            Nature of                            Amount of unsecured claim
                                                             the claim                     If the claim is fully unsecured, fill in only
                                                                 (for                         unsecured claim amount. If claim is
                                                             example,       Indicate if   partially secured, fill in total claim amount
Name of creditor and complete    Name, telephone number,   trade debts,      claim is       and deduction for value of collateral or
mailing address, including zip     and email address of    bank loans,     contingent,        setoff to calculate unsecured claim.
            code                     creditor contact      professional   unliquidated,                 Deduction
                                                                                           Total
                                                              services,    or disputed                   for value
                                                                and                       claim, if                       Unsecured
                                                                                                             of
                                                           government                     partially                         claim
                                                                                                        collateral
                                                            contracts)                    secured
                                                                                                         or setoff

     RIVERSIDE SQUARE
     LIMITED
                                 RYAN SCHILLO
     C/O M.S. MANAGEMENT
                                 RYAN.SCHILLO@SIMON.          Rent                                                          $45,148.00
14   ASSOCIATES INC.
                                 COM                         Payable
     225 WEST
                                 1-317-685-7342
     WASHINGTON ST.
     INDIANAPOLIS, IN
     46204

     900 NORTH MICHIGAN
     LLC
                                 CARMINA GONZALEZ
     C/O JMB FINANCIAL
                                 CGONZALEZ@900NM.CO           Rent                                                          $40,020.52
15   ADVISORS, LLC
                                 M                           Payable
     900 N. MICHIGAN AVE.
                                 1-312-915-3900
     STE 850
     CHICAGO, IL 60611


     HG GALLERIA LLC
     C/O M.S. MANAGEMENT         RYAN SCHILLO
     ASSOCIATES INC.             RYAN.SCHILLO@SIMON.          Rent                                                          $39,640.51
16
     225 WEST                    COM                         Payable
     WASHINGTON ST.              1-317-685-7342
     INDIANAPOLIS, IN
     46204

     CPI-PHIPPS LLC
     C/O M.S. MANAGEMENT
                                 RYAN SCHILLO
     ASSOCIATES INC.
                                 RYAN.SCHILLO@SIMON.          Rent                                                          $36,163.90
17   225 WEST
                                 COM                         Payable
     WASHINGTON ST.
                                 1-317-685-7342
     INDIANAPOLIS, IN
     46204

     CCSMCLAYS
                                 LAURA URSELL
     RYHMNEY HOUSE
                                 LURSELL@CCSMCLAYS.           Trade                                                         $23,190.65
18   COPSE WALK
                                 CO.UK                       Payable
     CARDIFF, UK
                                 +44(0)2920 104800
     CF3 84B




           EAST\165545128.3
                           Case 19-10760-KG        Doc 1    Filed 04/03/19       Page 14 of 19




                                                            Nature of                            Amount of unsecured claim
                                                             the claim                     If the claim is fully unsecured, fill in only
                                                                 (for                         unsecured claim amount. If claim is
                                                             example,       Indicate if   partially secured, fill in total claim amount
Name of creditor and complete    Name, telephone number,   trade debts,      claim is       and deduction for value of collateral or
mailing address, including zip     and email address of    bank loans,     contingent,        setoff to calculate unsecured claim.
            code                     creditor contact      professional   unliquidated,                 Deduction
                                                                                           Total
                                                              services,    or disputed                   for value
                                                                and                       claim, if                       Unsecured
                                                                                                             of
                                                           government                     partially                         claim
                                                                                                        collateral
                                                            contracts)                    secured
                                                                                                         or setoff

     EL TORO INTERACTIVE         MARIA CIMINATA
                                                              Trade                                                         $17,187.46
19   636 BROADWAY 3RD FL         MARIA@ACADACA.COM
                                                             Payable
     NEW YORK, NY 10012          1-212-505-5885


     TRAVELERS                   SAM GOLDENBERG
     INSURANCE                   SAMGOLDENBERG@MO                                                                           $13,379.01
20                                                          Insurance
     ONE TOWER SQUARE            GIL.COM
     HARTFORD, CT 06183          1-212-252-7100




           EAST\165545128.3
Case 19-10760-KG   Doc 1   Filed 04/03/19   Page 15 of 19
                  Case 19-10760-KG             Doc 1       Filed 04/03/19        Page 16 of 19




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
                                             1
         L.K. BENNETT U.S.A, INC.,                             : Case No. 19-_____ (___)
                                                               :
                           Debtor.                             :
---------------------------------------------------------------x

                 CORPORATE OWNERSHIP STATEMENT (RULE 1007(a)(1))

         Pursuant to Federal Rules of Bankruptcy Procedure 1007(a)(1) and 7007.1, L.K. Bennett

U.S.A, Inc. hereby certifies that L.K. Bennett Limited owns 100% of the common stock of L.K.

Bennett U.S.A, Inc.




1
         The last four digits of the Debtor’s federal tax identification number are (6607). The mailing address for the
Debtor is 595 Madison Avenue, New York, New York 10022.


EAST\165545128.3
Case 19-10760-KG   Doc 1   Filed 04/03/19   Page 17 of 19
                  Case 19-10760-KG             Doc 1       Filed 04/03/19        Page 18 of 19



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
                                              1
         L.K. BENNETT U.S.A, INC.,                             : Case No. 19-_____ (___)
                                                               :
                           Debtor.                             :
---------------------------------------------------------------x

                  LIST OF EQUITY SECURITY HOLDERS (RULE 1007(a)(3))

         Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(3), L.K. Bennett U.S.A, Inc.,

as the above-captioned debtor and debtor in possession, hereby provides the following list of

holders of equity interests:



        Name and Address of Interest Holder                        Percentage of Interests Held
       L.K. Bennett Limited
       Rivington House, 82 Great Eastern Street
                                                                    100% of L.K. Bennett U.S.A, Inc.
       London EC2A 3JF
       United Kingdom




1
         The last four digits of the Debtor’s federal tax identification number are (6607). The mailing address for the
Debtor is 595 Madison Avenue, New York, New York 10022.



         EAST\165545128.3
Case 19-10760-KG   Doc 1   Filed 04/03/19   Page 19 of 19
